Exhibit 10.1 CREDIT AND GUARANTY AGREEMENT dated as of July 9, 2014 among SPEED COMMERCE, INC, as the Company, CERTAIN SUBSIDIARIES OF THE COMPANY as Guarantors, VARIOUS LENDERS, GARRISON LOAN AGENCY SERVICES LLC as Administrative Agent, Collateral Agent, Lead Arranger, Syndication Agent and Documentation Agent $50,000,000 Senior Secured Credit Facilities TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND INTERPRETATION Definitions 1 Accounting Terms 30 Interpretation, etc. 30 Rounding Any financial ratios required to be maintained or complied with by Company or any of its Subsidiaries pursuant to this Agreement (or required to be satisfied in order for a specific action to be permitted under this Agreement) shall be calculated by dividing the appropriate component by the other component, carrying the result to one place more than the number of places by which such ratio is expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is no nearest number). 30 SECTION 2. LOANS 30 Closing Date Term Loans . 30 Delayed Draw Term Loans . 31 [Reserved] . 32 Pro Rata Shares; Availability of Funds . 32 Use of Proceeds 32 Evidence of Debt; Register; Lenders ’ Books and Records; Notes . 33 Interest on Loans . 33 [Reserved] . 34 Default Interest 34 Fees. 35 Scheduled Installments 35 Voluntary Prepayments/Commitment Reductions . 35 Mandatory Prepayments/Commitment Reductions . 39 Application of Prepayments/Reductions . 41 General Provisions Regarding Payments . 41 Ratable Sharing 43 Making or Maintaining LIBOR Rate Loans . 43 Increased Costs; Capital Adequacy 44 Taxes; Withholding, etc. 45 Obligation to Mitigate 47 [Reserved] 48 i Removal or Replacement of a Lender 48 Anything contained herein to the contrary notwithstanding, in the event that: (a) (i) any Lender (an “ Increased Cost Lender ”) shall give notice to Company that such Lender is an Affected Lender or that such Lender is entitled to receive payments under Section 2.17, 2.18 or 2.19, (ii) the circumstances which have caused such Lender to be an Affected Lender or which entitle such Lender to receive such payments shall remain in effect, and (iii) such Lender shall fail to withdraw such notice within five (5) Business Days after Company’s request for such withdrawal; or (b) in connection with any proposed amendment, modification, termination, waiver or consent with respect to any of the provisions hereof as contemplated by Section 10.5(b), the consent of Administrative Agent and Requisite Lenders shall have been obtained but the consent of one or more of such other Lenders (each a “ Non Consenting Lender ”) whose consent is required shall not have been obtained; then, with respect to each such Increased Cost Lender or Non Consenting Lender (the “ Terminated Lender ”), Administrative Agent may (which, in the case of an Increased-Cost Lender, only after receiving written request from Company to remove such Increased-Cost Lender), by giving written notice to Company and any Terminated Lender of its election to do so, elect to cause such Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and its Commitments, if any, in full to one or more Eligible Assignees (each a “ Replacement Lender ”) in accordance with the provisions of Section 10.6, and Terminated Lender shall pay any fees payable thereunder in connection with such assignment; provided, (1) on the date of such assignment, the Replacement Lender shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal to the principal of, and all accrued interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal to all unreimbursed drawings or participations that have been funded by such Terminated Lender, together with all then unpaid interest with respect thereto at such time and (C) an amount equal to all accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment, Company shall pay any amounts payable to such Terminated Lender pursuant to Section 2.18 or 2.19; and (3) in the event such Terminated Lender is a Non Consenting Lender, each Replacement Lender shall consent, at the time of such assignment, to each matter in respect of which such Terminated Lender was a Non Consenting Lender. Upon the prepayment of all amounts owing to any Terminated Lender and the termination of such Terminated Lender’s Commitments, if any, such Terminated Lender shall no longer constitute a “ Lender ” for purposes hereof; provided, any rights of such Terminated Lender to indemnification hereunder shall survive as to such Terminated Lender. 48 Tax Treatment 48 SECTION 3. CONDITIONS PRECEDENT 48 Closing Date 48 Conditions to Each Credit Extension 52 SECTION 4. REPRESENTATIONS AND WARRANTIES 53 Organization; Requisite Power and Authority; Qualification 53 Capital Stock and Ownership 53 Due Authorization 54 No Conflict 54 ii Governmental Consents 54 Binding Obligation 54 Historical Financial Statements 54 Projections 54 No Restricted Junior Payments 55 Adverse Proceedings, etc. 55 Payment of Taxes 55 Properties . 55 Environmental Matters 56 No Defaults 56 Material Contracts 56 Governmental Regulation 56 Margin Stock 56 Employee Matters 56 Employee Benefit Plans 57 Certain Fees 57 Solvency 58 Divested Business Documents 58 Conditions Precedent . On the Closing Date, (i) all of the conditions to effecting or consummating the sale of the Divested Business set forth in the Divested Business Documents have been duly satisfied or, with the consent of Administrative Agent, waived, and (ii) the sale of the Divested Business has been consummated in accordance with the Divested Business Documents and all applicable laws. 58 Compliance with Statutes, etc. 58 Disclosure 58 Anti-Terrorism Laws 59 Independent Contractors All independent contractors, consultants, temporary employees, leased employees or other servants or agents classified by Company or any of its Subsidiaries as other than employees or compensated other than through wages paid by Company or any of its Subsidiaries and reported on a form W-2 or W-3 (collectively, “Contingent Workers”) employed or used with respect to the operation of Company or any of its Subsidiaries have been properly classified and treated in accordance with applicable laws and for purposes of all employee benefit plans and perquisites, except where the failure to do so would not reasonably be expected to have a Material Adverse Effect. 59 SECTION 5. AFFIRMATIVE COVENANTS 59 Financial Statements and Other Reports 59 Existence 63 Payment of Taxes and Claims 63 Maintenance of Properties 63 Insurance 64 Inspections 64 Lenders Meetings 64 Compliance with Laws and Material Contracts 64 iii Environmental . 65 Subsidiaries 66 Additional Material Real Estate Assets and Material Leasehold Properties 66 [Reserved] 67 Further Assurances 67 Miscellaneous Business Covenants 67 Post Closing Matters 68 SECTION 6. NEGATIVE COVENANTS 68 Indebtedness 68 Liens 69 Equitable Lien 71 No Further Negative Pledges 71 Restricted Junior Payments 71 Restrictions on Subsidiary Distributions 71 Investments 72 Financial Covenants . 72 Fundamental Changes; Disposition of Assets; Acquisitions 75 Disposal of Subsidiary Interests 75 Sales and Lease Backs 75 Transactions with Shareholders and Affiliates 76 Conduct of Business; Foreign Subsidiaries 76 [Reserved] 76 Amendments to or Waivers of Divested Business Documents 76 No Credit Party shall nor shall it permit any of its Subsidiaries to, agree to any material amendment, restatement, supplement or other modification to, or waiver of, any of its material rights under any Divested Business Document after the Closing Date without in each case obtaining the prior written consent of Administrative Agent and Requisite Lenders to such amendment, restatement, supplement or other modification or waiver. 76 Amendments or Waivers with respect to Subordinated Indebtedness 76 Fiscal Year 76 Deposit Accounts 77 Amendments to Organizational Agreements and Material Contracts 77 Prepayments of Certain Indebtedness 77 SECTION 7. GUARANTY 77 Guaranty of the Obligations 77 Contribution by Guarantors 77 Payment by Guarantors 78 Liability of Guarantors Absolute 78 Waivers by Guarantors 80 Guarantors ’ Rights of Subrogation, Contribution, etc. 80 Subordination of Other Obligations 81 Continuing Guaranty 81 Authority of Guarantors or Company 81 iv Financial Condition of Company 81 Bankruptcy, etc 81 SECTION 8. EVENTS OF DEFAULT 82 Events of Default 82 SECTION 9. AGENTS 84 Appointment of Agents 84 Powers and Duties 85 General Immunity . 85 Agents Entitled to Act as Lender 86 Lenders ’ Representations, Warranties and Acknowledgment . 86 Right to Indemnity 86 Successor Administrative Agent and Collateral Agent . 87 Collateral Documents and Guaranty . 87 Protective Advances 88 Subject to the limitations set forth below, during the Continuance of an Event of Default, Administrative Agent is authorized by Company and the Lenders, from time to time in Administrative Agent’s sole discretion (but Administrative Agent shall have absolutely no obligation to), to make additional loans to Company on behalf of the Lenders, which Administrative Agent, in its sole discretion, deems necessary or desirable (i) to preserve or protect the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment of the Loans and other Obligations, or (iii) to pay any other amount chargeable to or required to be paid by Company pursuant to the terms of this Agreement and the other Credit Documents, including, without limitation, payments of principal, interest, fees and reimbursable expenses (any of such Loans or advances shall constitute “ Protective Advances ”), in an aggregate principal amount not to exceed Three Million Five Hundred Thousand Dollars ($3,500,000). All Protective Advances shall bear interest at interest rate applicable to Term Loans. Protective Advances may be made even if the conditions precedent set forth in Section 3 or elsewhere in this Agreement have not been satisfied and without regard to the Commitments of the Lenders. Each Protective Advance shall be secured by the Liens in favor of the Collateral Agent in and to the Collateral and shall constitute Obligations hereunder. Company shall pay the unpaid principal amount and all unpaid and accrued interest of each Protective Advance on the earlier of the Term Loan Maturity Date and the date on which demand for payment is made by Administrative Agent. 88 SECTION 10. MISCELLANEOUS 88 Notices 88 Expenses 89 Indemnity . 89 Set Off 90 Amendments and Waivers . 90 v Successors and Assigns; Participations . 92 Independence of Covenants 95 Survival of Representations, Warranties and Agreements 95 No Waiver; Remedies Cumulative 95 Marshaling; Payments Set Aside 95 Severability 95 Obligations Several; Independent Nature of Lenders ’ Rights 95 Headings 96 APPLICABLE LAW 96 CONSENT TO JURISDICTION 96 WAIVER OF JURY TRIAL 96 Confidentiality . 97 Usury Savings Clause 98 Counterparts 98 Effectiveness 98 Patriot Act 98 Agreements Among Lenders; Company Cooperation with Syndication Efforts vi APPENDICES: A Commitments B Notice Addresses SCHEDULES: Certain Material Real Estate Assets Jurisdictions of Organization and Qualification Capital Stock and Ownership Real Estate Assets Material Contracts Certain Post Closing Matters Certain Indebtedness Certain Liens Certain Investments Certain Affiliate Transactions EXHIBITS: A Funding Notice B-1 Closing Date Term Loan A Note B-2 Closing Date Term Loan B Note B-3 Delayed Draw Term Loan Note C Compliance Certificate D Assignment Agreement E Certificate Regarding Non-bank Status F-1 Closing Date Certificate F-2 Solvency Certificate G Counterpart Agreement H Landlord Personal Property Collateral Access Agreement I Joinder Agreement vii CREDIT AND GUARANTY AGREEMENT This CREDIT AND GUARANTY AGREEMENT , dated as of July 9, 2014, is entered into by and among SPEED COMMERCE, INC. , a Minnesota corporation (“ Company ”) and CERTAIN SUBSIDIARIES OF COMPANY , as Guarantors, the Lenders party hereto from time to time, GARRISON LOAN AGENCY SERVICES LLC (“
